Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on May 6, 2019.
Claims 1-16 are currently pending and have been examined.
Claims 5, 8, 9, and 11-13 are objected to.
Claims 1-16 are rejected.
This action is made NON-FINAL.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/16/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
	Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).

Proper Ordering
Current Numbering
1
1
2
2
3
3
4
5
5
8
6
11
7
4
8
9
9
12
10
6
11
7
12
13
13
10


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

high charge absorption capability" in claims 1 and 14-16 is a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 2-13 are rejected due to their dependence on rejected claim 1.
Claims 7-9 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7-9 recites the limitation "The internal combustion engine" in lines 3 and 4 of each claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the current state of charge" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “a high charge absorption capability” in both line 3 and in claim 14, lines 2 and 3. It is unclear if the inventor is referring to the same “high charge absorption capability” or two different “high charge absorption capabilities”. To overcome this rejection the examiner suggest changing the second recitation of “a high charge absorption capability” to “the high charge absorption capability”. For the purposes of examination, the examiner is interpreting the recitations to be referring to the same “high charge absorption capability”.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10-13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Having the “intensified charging” process from claim 1 “increases the charge quantity of the energy store such that an availability of automatically initiated engine stops is increased” just states an intended result of the charging as specified in claim 1. MPEP 2111.04 states “However, the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003))”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 4-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shibata (U.S. Pub. No. 2019/0301377).
Regarding claim 1:
Shibata teaches:
A method for a situation-based adaptation of a charging strategy of energy stores of a vehicle (The charge controller also controls the power generator to increase the charging rate of the electrical storage device at the automatic restart of the engine, when a condition that the calculation of the stopping rate exceeds a first threshold is met. [0014]) having automatic start-stop functionality (a control device that automatically stops the engine when a predetermined automatic stop condition is met, and automatically restarts the engine by operation of a starting device, when a predetermined restart condition is met, after the automatic stop of the engine. [0012]), the vehicle comprising an energy store with high charge absorption capability (the power system includes a lithium-ion battery 10 [0043]; examiner is interpreting a lithium-ion battery as constituting “an energy store with high charge absorption capability”), the method comprising: 
identifying whether a current stop-and-go situation is present (In contrast, a stopping rate may be increased when there is a high possibility of vehicle congestion arising. [0106]) based on prescribed criteria during a current driving situation of the vehicle (The control device includes a calculation unit that calculates a stopping rate which is a rate at which the automatic stop is executed in a predetermined period, [0013]);
and performing, in response to the current stop-and-go situation being present (The control device includes a calculation unit that calculates a stopping rate which is a rate at which the automatic stop is executed in a predetermined period, [0013-0014]), an intensified charging of the energy store (The charge controller also controls the power generator to increase the charging rate of the electrical storage device [0013-0014]) during engine running between two automatically initiated engine-off phases (at the automatic restart of the engine, when a condition that the calculation of the stopping rate exceeds a first threshold is met. [0013-0014]; fig. 4, SOC between T4 and T6 and between T8 and T9).
Regarding claim 2:
Shibata teaches all the limitations of claim 1, upon which this claim is dependent.
Shibata further teaches:
the prescribed criteria include that, within a predetermined period (The control device includes a calculation unit that calculates a stopping rate which is a rate at which the automatic stop is executed in a predetermined period, [0013]), 
a defined number of automatically initiated engine stops has been detected (The control device includes a calculation unit that calculates a stopping rate which is a rate at which the automatic stop is executed in a predetermined period, [0013]; When the stopping rate exceeds the first threshold, the charge controller is configured to perform charging relative to the electrical storage device. [0029]),
a cumulative duration of automatically initiated engine stops has been detected (the examiner is taking the limitations of this claim in the alternative),
and/or a cumulative discharge quantity from the energy store during detected automatically initiated engine stops has been detected (The higher the stopping rate, the longer the stopping time of the vehicle becomes relative to travelling time period of the vehicle, and there is an increased amount of the power consumption of the electric load, during stopping time period of the vehicle. [0029]).
Regarding claim 4:
Shibata teaches all the limitations of claim 1, upon which this claim is dependent.
Shibata further teaches:
detecting a current state of charge of the energy store (fig. 2, step S06 and step S09 detecting and comparing SOC level), and wherein said performing the intensified charging of the energy store is carried out during engine running (In this case, the charge controller sets the output voltage of the power generator to be higher than when charging is performed with a decrease in SOC (state of charge). As a result, an amount of the charged power stored in the electrical storage device is increased when the stopping rate is high. [0029]) between two automatically initiated engine- off phases depending on the detected state of charge (For this reason, the amount of consumed power by the electric load can be secured in the electrical storage device, during the automatic stop of the engine. [0029]; fig. 4, A condition of the automatic restart of the engine is met by the operation of accelerator performed by the driver, and the vehicle starts running with the restart of the engine. At this point, since the stopping rate exceeds the first threshold Th1, charging of the lithium-ion battery 10 from the electric rotor 40 is initiated at the automatic restart of the engine. Note that between the time points T4 to T6, since the stopping rate has not fallen below the second threshold Th2 (FIG. 3, step S28 NO), .
Regarding claim 5:
Shibata teaches all the limitations of claim 2, upon which this claim is dependent.
Shibata further teaches:
detecting a current state of charge of the energy store (fig. 2, step S06 and step S09 detecting and comparing SOC level), and wherein said performing the intensified charging of the energy store is carried out during engine running (In this case, the charge controller sets the output voltage of the power generator to be higher than when charging is performed with a decrease in SOC (state of charge). As a result, an amount of the charged power stored in the electrical storage device is increased when the stopping rate is high. [0029]) between two automatically initiated engine- off phases depending on the detected state of charge (For this reason, the amount of consumed power by the electric load can be secured in the electrical storage device, during the automatic stop of the engine. [0029]; fig. 4, A condition of the automatic restart of the engine is met by the operation of accelerator performed by the driver, and the vehicle starts running with the restart of the engine. At this point, since the stopping rate exceeds the first threshold Th1, charging of the lithium-ion battery 10 from the electric rotor 40 is initiated at the automatic restart of the engine. Note that between the time points T4 to T6, since the stopping rate has not fallen below the second threshold Th2 (FIG. 3, step S28 NO), validation of the charge initiation is continued with the automatic start of the engine. For .
Regarding claim 6:
Shibata teaches all the limitations of claim 1, upon which this claim is dependent.
Shibata further teaches:
the energy store comprises a lithium-ion battery (the power system includes a lithium-ion battery 10 [0043]), a double-layer capacitor, a flywheel store, and/or wherein the vehicle is a micro hybrid vehicle (the examiner is taking this limitation in the alternative, however DE102015225424 as cited in the IDS teaches a super capacitor.).
Regarding claim 7:
Shibata teaches all the limitations of claim 1, upon which this claim is dependent.
Shibata further teaches:
performing the intensified charging of the energy store comprises performing the intensified charging of the energy store (The charge controller also controls the power generator to increase the charging rate of the electrical storage device [0013-0014]) during engine running between two automatically initiated engine-off phases (at the automatic restart of the engine, when a condition that the calculation of the stopping rate exceeds a first threshold is met. [0013-0014]; fig. 4, SOC between T4 and T6 and between T8 and T9) by the internal combustion engine (It is noted that combustion of the engine is performed and power is generated by the power generator using an output of the engine. [0017]).
Regarding claim 8:

Shibata further teaches:
performing the intensified charging of the energy store comprises performing the intensified charging of the energy store (The charge controller also controls the power generator to increase the charging rate of the electrical storage device [0013-0014]) during engine running between two automatically initiated engine-off phases (at the automatic restart of the engine, when a condition that the calculation of the stopping rate exceeds a first threshold is met. [0013-0014]; fig. 4, SOC between T4 and T6 and between T8 and T9) by the internal combustion engine (It is noted that combustion of the engine is performed and power is generated by the power generator using an output of the engine. [0017]).
Regarding claim 9:
Shibata teaches all the limitations of claim 4, upon which this claim is dependent.
Shibata further teaches:
performing the intensified charging of the energy store comprises performing the intensified charging of the energy store (The charge controller also controls the power generator to increase the charging rate of the electrical storage device [0013-0014]) during engine running between two automatically initiated engine-off phases (at the automatic restart of the engine, when a condition that the calculation of the stopping rate exceeds a first threshold is met. [0013-0014]; fig. 4, SOC between T4 and T6 and between T8 and T9) by the internal combustion engine (It is noted that combustion of the engine is performed and power is generated by the power generator using an output of the engine. [0017]).
Regarding claim 10:
Shibata teaches all the limitations of claim 1, upon which this claim is dependent.
Shibata further teaches:
said performing the intensified charging between two automatically initiated engine-off phases increases the charge quantity of the energy store such that an availability of automatically initiated engine stops is increased (fig. 4, SOC between T4 and T6 and between T8 and T9, also note engine on avoided at time T7; A condition of the automatic restart of the engine is met by the operation of accelerator performed by the driver, and the vehicle starts running with the restart of the engine. At this point, since the stopping rate exceeds the first threshold Th1, charging of the lithium-ion battery 10 from the electric rotor 40 is initiated at the automatic restart of the engine. Note that between the time points T4 to T6, since the stopping rate has not fallen below the second threshold Th2 (FIG. 3, step S28 NO), validation of the charge initiation is continued with the automatic start of the engine. For this reason, at time point T8, even in a case of the stopping rate not exceeding the first threshold Th1, charging from the electric rotor 40 to the lithium-ion battery is initiated. [0097]; examiner is interpreting this to not only show that the charge level increases (allowing for more engine stop/starts to occur since each start requires a predetermined mount of energy) but also "increases availability" by avoiding an engine start while stopped (at time T7) therefore allowing the engine to remain off.).
Regarding claim 11:
Shibata teaches all the limitations of claim 2, upon which this claim is dependent.
Shibata further teaches:
said performing the intensified charging between two automatically initiated engine-off phases increases the charge quantity of the energy store such that an availability of automatically initiated engine stops is increased (fig. 4, SOC between T4 and T6 and between T8 and T9, also note engine on avoided at time T7; A condition of the automatic restart of the engine is met by the operation of accelerator performed by the driver, and the vehicle starts running with the restart of the engine. At this point, since the stopping rate exceeds the first threshold Th1, charging of the lithium-ion battery 10 from the electric rotor 40 is initiated at the automatic restart of the engine. Note that between the time points T4 to T6, since the stopping rate has not fallen below the second threshold Th2 (FIG. 3, step S28 NO), validation of the charge initiation is continued with the automatic start of the engine. For this reason, at time point T8, even in a case of the stopping rate not exceeding the first threshold Th1, charging from the electric rotor 40 to the lithium-ion battery is initiated. [0097]; examiner is interpreting this to not only show that the charge level increases (allowing for more engine stop/starts to occur since each start requires a predetermined mount of energy) but also "increases availability" by avoiding an engine start while stopped (at time T7) therefore allowing the engine to remain off.).
Regarding claim 12:
Shibata teaches all the limitations of claim 4, upon which this claim is dependent.
Shibata further teaches:
said performing the intensified charging between two automatically initiated engine-off phases increases the charge quantity of the energy store such that an availability of automatically initiated engine stops is increased (fig. 4, SOC between T4 and T6 .
Regarding claim 13:
Shibata teaches all the limitations of claim 7, upon which this claim is dependent.
Shibata further teaches:
said performing the intensified charging between two automatically initiated engine-off phases increases the charge quantity of the energy store such that an availability of automatically initiated engine stops is increased (fig. 4, SOC between T4 and T6 and between T8 and T9, also note engine on avoided at time T7; A condition of the automatic restart of the engine is met by the operation of accelerator performed by the driver, and the vehicle starts running with the restart of the engine. At this point, since the .
Regarding claim 14:
Shibata teaches:
A control apparatus (A vehicle system for mounting in a vehicle which includes a control device. [abstract]), comprising at least one control unit (fig. 1, ECU 30 and control device 20), wherein the control apparatus is arranged in a vehicle having an energy store with high charge absorption capability (fig. 1, the lithium-ion battery 10), wherein the control apparatus is configured to:
identifying whether a current stop-and-go situation is present (In contrast, a stopping rate may be increased when there is a high possibility of vehicle congestion arising. [0106]) based on prescribed criteria during a current driving situation of the vehicle (The control device includes a calculation unit that calculates a stopping rate which is a rate at which the automatic stop is executed in a predetermined period, [0013]);
and performing, in response to the current stop-and-go situation being present (The control device includes a calculation unit that calculates a stopping rate which is a rate at which the automatic stop is executed in a predetermined period, [0013-0014]), an intensified charging of the energy store (The charge controller also controls the power generator to increase the charging rate of the electrical storage device [0013-0014]) during engine running between two automatically initiated engine-off phases (at the automatic restart of the engine, when a condition that the calculation of the stopping rate exceeds a first threshold is met. [0013-0014]; fig. 4, SOC between T4 and T6 and between T8 and T9).
Regarding claim 15:
Shibata teaches all the limitations of claim 14, upon which this claim is dependent.
Shibata further teaches:
the control unit is further configured to detect the current state of charge of the energy store arranged in the vehicle (fig. 2, step S06 and step S09 detecting and comparing SOC level) with a high charge absorption capability (the power system includes a lithium-ion battery 10 [0043]; examiner is interpreting a lithium-ion battery as constituting “an energy store with high charge absorption capability”).
Regarding claim 16:
Shibata teaches:
A computer program product, including a computer readable medium having stored thereon executable program code (control schemes (programs) according to figs. 2 & 3; examiner is interpreting the ECU 30 and control device 20 to inherently comprise a computer program product that is stored on a computer readable medium as is  that, when executed by one or more processors (fig. 1, ECU 30 and control device 20 that run the control schemes (programs) according to figs. 2 & 3), causes the one or more processors to: 
identify whether a current stop-and-go situation is present (In contrast, a stopping rate may be increased when there is a high possibility of vehicle congestion arising. [0106]) based on prescribed criteria during a current driving situation of a vehicle (The control device includes a calculation unit that calculates a stopping rate which is a rate at which the automatic stop is executed in a predetermined period, [0013]);
and perform, in response to the current stop-and-go situation being present (The control device includes a calculation unit that calculates a stopping rate which is a rate at which the automatic stop is executed in a predetermined period, [0013-0014]), an intensified charging of an energy store (The charge controller also controls the power generator to increase the charging rate of the electrical storage device [0013-0014]) during engine running between two automatically initiated engine-off phases, wherein the energy store has high charge absorption capability (at the automatic restart of the engine, when a condition that the calculation of the stopping rate exceeds a first threshold is met. [0013-0014]; fig. 4, SOC between T4 and T6 and between T8 and T9).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shibata (U.S. Pub. No. 2019/0301377) in view of Kinigadner (DE102015225424).
Regarding claim 3:
Shibata discloses all the limitations of claim 2, upon which this claim is dependent.
Shibata further teaches:
and/or the cumulative discharge quantity is within a range of from 1 Ah to 5 Ah (The higher the stopping rate, the longer the stopping time of the vehicle becomes relative to travelling time period of the vehicle, and there is an increased amount of the power consumption of the electric load, during stopping time period of the vehicle. [0029]; Shibata does not disclose the specific values being a range from 1 Ah to 5 Ah. It would have been obvious to one having ordinary skill in the art at the time of filing to set the threshold of power consumption of the electrical load to between 1 and 5 Ah since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233. (refer to MPEP 2144.05)).
Shibata does not teach, however, Kinigadner teaches:
at least one of the predetermined period is between 1 minute and 8 minutes (In this exemplary embodiment, the average torque requirement is carried out via a sliding mean value formation, the torque requirements in a time window such as B1 be averaged between 10 seconds or 1 minute and as an upper limit 10 minutes. [0037]),
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Shibata to include the teachings as taught by Kinigadner because taking an average value over a period of time will filter out potential erroneous or extreme results and stabilize the data to be more consistent.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Muller (U.S. Pub. No. 2016/0023649) discloses a method for controlling a hybrid vehicle includes the following: (a) receiving route data for a trip route; (b) determining a drive profile for the trip route based on the route data and vehicle information; (c) determining an energy deficit distribution based on an adjusted tractive power distribution defined by the drive profile compared with a generator power of the vehicle; (d) determining a minimum energy requirement energy deficit distribution; (e) determining a state of charge (SOC) threshold based on the minimum energy requirement; and (f) commanding the powertrain to operate in a charging mode when the SOC threshold is greater than the SOC of an energy storage device of the vehicle.
Sakai (U.S. Pub. No. 2010/0131139) discloses a charge planning apparatus that formulates a control plan for controlling both of a motor and a generator in a hybrid vehicle performs a control plan re-formulation by changing a control index that provides 
Dunlap (U.S. Pub. No. 2017/0028978) discloses a vehicle includes an engine arranged to output torque and an electric machine arranged to apply a reaction torque against engine output torque to generate power for charging a traction battery.
Gaither (U.S. Pat. No. 9702304) discloses a system for providing deceleration in a hybrid vehicle having a hydraulic braking system and a regenerative braking system.
O’Connor (U.S. Pub. No. 2014/0129083) discloses a system for controlling an internal combustion engine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R Jagolinzer whose telephone number is (571)272-4180.  The examiner can normally be reached on M-Th 8AM - 4PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571)272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


Scott R. Jagolinzer
Examiner
Art Unit 3665



/S.R.J./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665